Case 2:18-cv-17783-KM-JBC Document 5 Filed 02/14/19 Page 1 of 1 PageID: 18




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



SAKISHA BELL, individually, and on behalf of        CIVIL ACTION NO.: 2:18-CV-l7783
aB other similarly situated consumers,

                    Plaintiff
                                                       STIPULATION EXTENDING
              VS.
                                                          TIME TO RESPOND
ONLINE INFORMATION SERVICES, INC.,

                    Defendant.



       It is hereby stipulated and agreed by and between the attorney for Plaintiff, Sakisha

Bell, and L’Abbate, Balkan, Colavita & Contini, L.L.P., attorneys for Defendant, Online

Information Services, Inc., that the time within which said Defendant may serve and file a

responsive pleading to the Complaint is hereby extended until March 14, 2019.


L’ABBATE, BALKAN, COLAVITA                          ZEMEL LAW LLC
 & CONTINI, L.L.P.                                  Attorneys for Plaintiff,
Attorneys for Defendant,                            Sakisha Bell
Online Information Services, Inc.


By: Alyse Berger Heilernls/                         By: Daniel Zemçl Is!
    Alyse Berger Heilpern, Esq.                          Daniel Zemel, Esq.

DATED: February 13, 20i9                           DATED: February 13. 2019


                                                   O ORDERED
                                                           s/James B. Clark
                                                     James B. Claxk, U.S.M.J.
                                                   Date:    2
